Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Alice M. Bonnen on 5/3/21.
Examiner’s Amendment t to Claims:

Cancel claim 32.
Examiner’s Amendment to specification:

In page 5, third paragraph, at the beginning, delete “Figure 7 shows” and substitute therefor --- Figures 7A-7D show -----.

The following is an examiner’s statement of reasons for allowance: 
Claims 23-27, 29-31, 33, 35-40 are directed to a yeast comprising at least one heterologous pathway for synthesis of cytosolic acetyl-Coenzyme A (CoA), the at least one heterologous pathway comprising at least one heterologous gene encoding a respective enzyme involved in synthesis of acetyl-CoA, wherein the yeast lacks any endogenous gene encoding pyruvate decarboxylase or comprises disrupted gene or genes encoding pyruvate decarboxylase, and the at least one heterologous gene comprises: 
a heterologous gene encoding a pyruvate ferredoxin oxidoreductase;
[AltContent: rect]a heterologous gene encoding a ferredoxin/flavodoxin reductase substrate, wherein the flavodoxin ferredoxin/flavodoxin reductase substrate is ferredoxin and/or flavodoxin;    
a method of producing acetyl-Coenzyme A (CoA) comprising culturing said yeast in culture conditions suitable for production of cytosolic acetyl-CoA from said yeast, 
; and
a method of producing said yeast for the production of cytosolic acetyl-Coenzyme A (CoA) comprising:
 introducing into said yeast at least one heterologous pathway for synthesis of cytosolic acetyl- CoA, said at least one heterologous pathway comprising heterologous genes encoding an enzyme involved in synthesis of acetyl-CoA, with the proviso that said heterologous genes are not a heterologous gene encoding a pyruvate formate lyase, 
wherein the heterologous genes comprise: 
a heterologous gene encoding a pyruvate ferredoxin oxidoreductase; a heterologous gene encoding a ferredoxin/flavodoxin reductase; and/or
 a heterologous gene encoding a ferredoxin/flavodoxin reductase substrate, wherein the flavodoxin ferredoxin/flavodoxin reductase substrate is ferredoxin and/or flavodoxin; and deleting or disrupting any endogenous gene encoding pyruvate decarboxylase (PDC) in said yeast.  

Claims 23-27, 29-31, 33, 35-40 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656